


110 HR 3673 IH: National Trauma Institute

U.S. House of Representatives
2007-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3673
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2007
			Mr. Gonzalez (for
			 himself and Mr. Rodriguez) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to establish a
		  National Trauma Institute.
	
	
		1.Short titleThis Act may be cited as the
			 National Trauma Institute
			 Act.
		2.FindingsCongress finds the following:
			(1)Wars have always generated technological
			 and medical advances.
			(2)Trauma is the
			 number one killer of the Nation’s fighting soldiers, having caused over 20,000
			 injuries and over 3500 deaths in the Global War on Terror.
			(3)In
			 the United States, civilian trauma is the leading cause of death from ages 1 to
			 44 and is responsible for over 160,000 deaths annually.
			(4)Each year trauma
			 accounts for 37 million emergency department visits and 2.6 million hospital
			 admissions.
			(5)Trauma is a disease
			 affecting all ages of people, and the impact of life years lost is 4 times
			 greater than heart disease or cancer.
			(6)Injuries in a
			 single year will ultimately cost the United States $406 billion, with $326
			 billion in lost productivity and $80.2 billion in medical costs (representing
			 approximately 6 percent of total annual health expenditures).
			(7)By the year 2020,
			 injury will equal or surpass communicable diseases as the number one world-wide
			 cause of disability-adjusted life years lost.
			(8)While the
			 mechanisms of injury are different, military and civilian trauma casualties are
			 treated similarly, thus improvements gained by focused, relevant trauma
			 research in each group will benefit both.
			(9)Despite these
			 alarming facts, within the context of years of potential life lost, the
			 National Institutes of Health support ratio for HIV is $3.51, for cancer is
			 $1.65, and for trauma is $0.10 cents.
			(10)Despite a mandate
			 to promote research directed toward specific health issues relevant to the
			 military forces, the Peer Reviewed Medical Research Program within the
			 Congressionally Directed Medical Research Programs has spent less than a third
			 of funding on trauma research.
			(11)Among more than
			 two dozen research institutes at the National Institutes of Health, none is
			 devoted to trauma. The National Trauma Institute (NTI) in San Antonio, Texas,
			 can fill the gap by setting a comprehensive research agenda to award grants to
			 the best researchers in the country.
			(12)By 2011, two NTI
			 partners, Brooke Army Medical Center and Wilford Hall Medical Center will
			 combine through the base realignment and closure process to become the largest
			 military trauma research center in the world.
			(13)NTI, as a
			 consortium of civilian and Department of Defense centers, is the natural
			 starting point to translate battlefield innovations to civilians at
			 home.
			(14)NTI, as a
			 centralized institute to coordinate a national trauma research agenda, will
			 substantially reduce the number of injuries and deaths to the Nation’s soldiers
			 on the battlefield and civilians at home.
			3.Establishment
			(a)EstablishmentThe Secretary of Defense shall establish a
			 National Trauma Institute in San Antonio, Texas.
			(b)PurposesThe
			 purposes of the Institute shall be—
				(1)to develop and implement revolutionary medical technologies to improve injury
			 prevention and diagnosis, survival, and quality of life for victims of trauma
			 and burn injury; and
				(2)to implement a
			 multidisciplinary, multi-center collaborative research effort, including
			 coordination of trauma research carried out at—
					(A)Wilford Hall
			 Medical Center, San Antonio, Texas;
					(B)University
			 Hospital, the University of Texas Health Science Center, San Antonio, Texas;
			 and
					(C)Brooke Army
			 Medical Center, San Antonio, Texas.
					(c)Trauma
			 researchThe activities of the Institute shall include research
			 on the following:
				(1)Injury prevention
			 and education.
				(2)More effective
			 triage.
				(3)Resuscitation.
				(4)Early, effective
			 treatment of compressible and non-compressible bleeding.
				(5)Improved burn
			 care.
				(6)Head
			 injury.
				(7)Tissue engineering
			 and regenerative medicine.
				(8)Orthopedics.
				(9)Improved intensive
			 care unit treatment and management.
				(10)Enhanced
			 rehabilitation and recovery.
				(11)Outcomes.
				4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Defense $100,000,000 for
			 fiscal year 2009 for purposes of carrying out the activities of the National
			 Trauma Institute as described in this Act. Such funds shall not be available
			 for general administrative expenses of the Secretary of Defense.
		
